DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2021 has been entered.
Claims 1-3, 5, 6, 8-10, 23, 24, 29, 30, 33-35 and 37-42 are pending, claims 4, 7, 11-22, 25-28, 31, 32 and 36 having been cancelled and claims 41 and 42 having been newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, 8-10, 23, 24, 29, 30, 33-35 and 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While Examiner concurs with Applicant’s arguments regarding claims 29 and 35, Applicant’s arguments regarding claim 40 still does not clarify the scope of Applicant’s claims.  Applicant’s claim 1 recites “at least in part, based on first determining a critical cooling time Tc that represents a threshold cooling time under which an implosion of a bubble is triggered, and then setting the second predetermined period of time to be a value less than Tc such that a percentage of damaged features as a result of imparting the sonic energy is lower than a predetermined threshold.”  Applicant had previously argued that damages would occur (see Response dated April 5, 2021 page 8: “By setting the second predetermined period of time to be less than Tc, a non-zero amount of damages would be guaranteed to occur…” (emphasis added) and argued that the claims distinguished over the prior art Korbler because “Korbler appears to teach trying to avoid any damage whatsoever, so it would never contemplate setting the second predetermined period of time to be a value less than the critical cooling time Tc” (see Response dated April 5, 2021 page 8); however, claim 40 explicitly recites “the percentage of damaged features as a result of the imparting sonic energy is zero.”  It is unclear whether Applicant’s claim guarantees a non-zero amount of damages as argued in the Response dated April 5, 2021 or whether the percentage of damages features can be zero (as explicitly recited in claim 40).
Applicant’s response dated October 22, 2021 does not clarify the scope of claim 1.  Applicant argues that “[c]laim 40 explains that the wafer yield will improve wafer quality via the cleaning process more than it will degrade wafer quality from bubble implosion and the resulting damages” (see Response dated October 22, 2021 page 8); however claim 40 does not recite anything about wafer yield or wafer quality, claim 40 only recites “the percentage of damaged features as a result of the imparting sonic energy is zero” (emphasis added).  The question is not whether there is an acceptable amount of damage, but whether there is any damage at all as recited by claim 40’s “percentage of damaged features as a result of the imparting sonic energy is zero” (emphasis added) or does claim 1 require damages as argued by Applicant?  Again, Applicant is requested to clarify how claim 1 can guarantee 
Claims 2-3, 5, 6, 8-10, 23, 24, 29, 30, 33-35 and 37-40 are rejected for depending on rejected claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 5, 6, 8-10, 29, 30, 35, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0216508 to Korbler in view of U.S. Patent App. Pub. No. 2002/0157685 to Hayamizu.
As to claim 1, Korbler discloses a method for controlling damages in cleaning a semiconductor wafer comprising features of pattered structures (see Korbler Abstract, paragraphs [0002], [0046] and [0106]-[0110]), the method comprising: delivering a cleaning liquid over a surface of the semiconductor wafer during a cleaning process (see Korbler paragraph [0106]); and imparting sonic energy to the cleaning liquid from a sonic transducer during the cleaning process, wherein power is alternately supplied to the transducer at a first frequency and a first power level for a first predetermined period of time and at a second frequency and a second power level for a second predetermined period of time, the first predetermined of time and the second predetermined period of time consecutively following one another, wherein at least one of the second predetermined period of time, the second power level and second frequency is determined such that a percentage of damaged features as a result of the imparting sonic energy is lower than a predetermined threshold (see Korbler paragraphs [0106]-[0110]).
Regarding the recitation “at least in part, based on first determining a critical cooling time Tc that represents a threshold cooling time under which an implosion of a bubble is triggered, and then 
As to claim 2, the combination of Korbler and Hayamizu discloses that the bubble sizes in the cleaning liquid increases due to sonic energy during the first predetermined period of time and decreases during the second predetermined period of time (see Korbler paragraphs [0106]-[0110]).
As to claim 3, the combination of Korbler and Hayamizu discloses that the method can include rotating the wafer during the cleaning process (see Korbler paragraph [0106]).
As to claim 5, the combination of Korbler and Hayamizu discloses that the delivering can include spreading the cleaning liquid through a nozzle (see Korbler paragraphs [0050] and [0106]).
As to claim 6, the combination of Korbler and Hayamizu discloses that the imparting can include transducing sonic energy to a flowing clean liquid (see Korbler paragraph [0106]).
As to claim 8, the combination of Korbler and Hayamizu discloses that the cleaning liquid can be a chemical solution or DI water (see Korbler paragraph [0044]).
As to claim 9, the combination of Korbler and Hayamizu discloses repeating the alternation between the first and second periods of time for a predetermined number of times (see, e.g., Korbler paragraph [0108] where to extent Korbler does not disclose predetermined number, selection of number of times is considered as determining the optimum or workable ranges by routine experimentation).
As to claim 10, the combination of Korbler and Hayamizu discloses that the alternation is performed in order to reduce or prevent damage to the substrate (see Korbler paragraph [0107] and [0109]-[0110], Hayamizu paragraphs [0086]-[0088]).  Empirically determining the predetermined number of times of alternation by inspecting damages to the semiconductor wafer is within the skill of one of ordinary skill in the art because it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05).
As to claims 29 and 30, Korbler discloses that the on time and off time allows for the bubbles to be created in the liquid and to relax to allow the bubbles to shrink and go back into the solution as well as preventing implosions of the formed bubbles so as to prevent damage to the wafer (see Korbler paragraphs [0107]-[0108]).  Empirically determining the predetermined first predetermined period of time including choosing different values for the first predetermined time period in different cleaning processes while keeping the second predetermined period of time unchanged and significantly longer than the first predetermined period of time, as well as keeping the first and second frequencies and the first and second power levels unchanged wafer is within the skill of one of ordinary skill in the art because it is not inventive to discover the optimum or workable ranges by routine experimentation such as by optimizing a variable by keeping other variables constant (see MPEP 2144.05).
As to claim 35, Korbler discloses that the alternation is performed in order to reduce or prevent damage to the substrate (see Korbler paragraph [0107]) and that the power and frequency can be adjusted as desired to control bubble size and bubble cavitation (see Korbler paragraph [0110]).  Empirically determining the first frequency and first power level to avoid bubble implosion by inspecting the wafer for damages to patterned structures thereon is within the skill of one of ordinary skill in the art because it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05).
As to claim 39, Korbler discloses that the alternation is performed in order to reduce or prevent damage to the substrate (see Korbler paragraph [0107]) and that the power and frequency can be adjusted as desired to control bubble size and bubble cavitation (see Korbler paragraph [0110]).  Optimizing the cleaning effect to cause a yield improvement of an amount of the semiconductor wafer production greater than a yield degradation of the amount of the semiconductor wafer production is within the skill of one of ordinary skill in the art because it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05).
As to claim 40, Korbler discloses that the alternation is performed in order to prevent damage to the substrate (see Korbler paragraph [0107]) and that the power and frequency can be adjusted as desired to control bubble size and bubble cavitation (see Korbler paragraph [0110]).  Optimizing the cleaning effect to prevent damage to the substrate is within the skill of one of ordinary skill in the art because it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0216508 to Korbler in view of U.S. Patent App. Pub. No. 2002/0157685 to Hayamizu as applied to claim 1 above, and further in view of JPH10-235303A to Nakajima et al. (see machine translation).
Korbler and Hayamizu are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 23, the combination of Korbler and Hayamizu does not explicitly disclose detecting sonic output from a sonic generator coupled to the sonic transducer.  Nakajima discloses a similar ultrasonic cleaning method wherein the sonic output of the sonic generators is detected in order to control the cleaning process and prevent damage while obtaining sufficient cleaning effect (see Nakajima machine translation paragraph [0032]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include detecting the sonic output as disclosed by Nakajima in order to optimize cleaning by avoiding damage to the substrate while obtaining sufficient cleaning effect (see Nakajima machine translation paragraph [0032]).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0216508 to Korbler in view of U.S. Patent App. Pub. No. 2002/0157685 to Hayamizu and JPH10-235303A to Nakajima et al. (see machine translation) as applied to claim 23 above, and further in view of JP 2009-186187A to Sato et al. (see Abstract).
Korbler, Hayamizu and Nakajima are relied upon as discussed above with respect to the rejection of claim 23.
As to claim 24, the combination of Korbler, Hayamizu and Nakajima does not explicitly disclose that the detecting includes attenuating voltage of an input signal.  Sato discloses that it is known in the art that detecting sound pressure can include attenuating voltage of an input signal (see Sato Abstract).  Simple substitution of one known equivalent element for another is prima facie obvious, and it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the detection method of Korbler, Hayamizu and Nakajima with the method of Sato and the results would have been predictable (detection of sound pressure of a transducer).

Claim 33, 34, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0216508 to Korbler in view of U.S. Patent App. Pub. No. 2002/0157685 to Hayamizu as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2014/0083462 to Plavidal or U.S. Patent App. Pub. No. 2009/0071511 to Kurokawa et al.
Korbler and Hayamizu are relied upon as discussed above with respect to the rejection of claim 1.
As to claims 33 and 34, the combination of Korbler and Hayamizu does not explicitly disclose that the second predetermined period of time is empirically determined to allow temperature of bubbles in the cleaning liquid to be cooled down to a predetermined temperature.  Temperature is a known results effective variable in bubble cavitation (see Plavidal paragraph [0085] and/or Kurokawa paragraph [0013]).  It would have been obvious to one of ordinary skill in the art at the time of filing to empirically determine the second predetermined period of time to allow temperature of the bubbles in 
As to claims 37 and 38, Korbler discloses that the second frequency and the second power has been determined as being zero (read as empirically determined to allow the cleaning liquid to be cooled down to a predetermined temperature where the predetermined temperature can be substantially close to a room temperature.  Furthermore, temperature is a known results effective variable in bubble cavitation (see Plavidal paragraph [0085] and/or Kurokawa paragraph [0013]).  It would have been obvious to one of ordinary skill in the art at the time of filing to empirically determine the second frequency and power to allow temperature of the bubbles in the cleaning liquid to be cooled down to a predetermined temperature since said determination is within the skill of one of ordinary skill in the art because it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05).  Furthermore, finding the optimum temperature to be substantially close to room temperature is within the skill of one of ordinary skill in the art (see MPEP 2145(II)(A)).

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 41 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent App. Pub. No. 2014/0216508 to Korbler.
 As to claim 41, Korbler discloses a method for controlling damages in cleaning a semiconductor wafer comprising features of pattered structures (see Korbler Abstract, paragraphs [0002], [0046] and 
 As to claim 42, Korbler discloses a method for controlling damages in cleaning a semiconductor wafer comprising features of pattered structures (see Korbler Abstract, paragraphs [0002], [0046] and [0106]-[0110]), the method comprising: delivering a cleaning liquid over a surface of the semiconductor wafer during a cleaning process (see Korbler paragraph [0106]); and imparting sonic energy to the cleaning liquid from a sonic transducer during the cleaning process, wherein power is alternately supplied to the transducer at a first frequency and a first power level for a first predetermined period of time and at a second frequency and a second power level for a second predetermined period of time, the first predetermined of time and the second predetermined period of time consecutively following one another (see Korbler paragraphs [0106]-[0110]).  Korbler further discloses that the first power level can be constant and at least one of the first predetermined period of time and determined such that a percentage of damaged features as a result of the imparting sonic energy is lower than a predetermined threshold (see Korbler paragraphs [0106]-[0110]).  For example, Korbler’s Fig. 11A discloses a constant first power where the bubbles form and grow and shrink during the second time, Fig. 11D discloses where the power levels are varied and the initial (or first) power level is constant to create the bubble and then stepped up to a higher (or second) power level to force bubble failure or implosion (see Korbler paragraphs [0106]-[0110]).  Since Korbler discloses that the first power level is for creating and forming the bubbles (and that the second power level is either to shrink the bubbles or to force bubble failure or implosion), it is inherently understood or reasonably expected that the first power level is determined such that a percentage of damaged features as a result of imparting the sonic energy is lower than a predetermined threshold.  Furthermore, to the extent that it could be argued that Korbler does not disclose a predetermined threshold of damage percent determination, such a determination is considered as determining the optimum or workable ranges by routine experimentation since Korbler discloses that the purpose of said variation of the sonic transducer is to reduce and/or prevent damage to the substrate from the sonic treatment (see Korbler paragraphs [0106]-[0110)]).

Response to Arguments
Applicant's arguments filed October 22, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the 112 rejections are discussed in the above 112 rejections section.
Applicant argues that the cited prior art does not teach or suggest the determination of a second period of time, a second power level or a second frequency based on a desired bubble implosion.  Korbler ‘508 paragraph [0110], which Applicant cites in the response, explicitly discloses:
[0110] In FIG. 11D, the power level is varied during the on time of each pulse. Specifically, the initial power level may be a lower power level to create a bubble having a particular size, and then an increased or stepped up power level (i.e., higher power level) may force bubble failure or implosion. Thus, the frequency of power level at the end of the pulse can be selected to force bubble failure or implosion for a desired result. In FIG. 11E, the power levels are adjusted in successive pulses rather than within a single pulse. Thus, a first pulse may have a first power level, a second pulse may have a second power level, and a third pulse may have a varied or stepped up power level. This type of pulsing allows for a long time system pattern to be developed to achieve bubble creation and control over longer periods of time (as compared to the period of time of a single pulse). Frequency and power may be adjusted as desired to control bubble size and bubble cavitation/failure.
 
(Korbler paragraph [0110], emphasis added).
Korbler explicitly discloses that the second power level can be selected to force bubble failure or implosion for a desired result and also that frequency and power are known, result-effective variables to control bubble cavitation/failure.  Applicant’s annotated Fig. 11D incorrectly identifies the first and second periods.  Korbler’s Fig. 11D discloses the two different power levels at different times as can be seen in annotated Fig. 11D below:


    PNG
    media_image1.png
    1008
    1062
    media_image1.png
    Greyscale


As can be seen from Korbler’s paragraph [0110] and Fig. 11D, Korbler discloses a first power level for a first period of time and a second power level for a second period of time, wherein the second power level is higher than the first power level to force bubble implosion for a desired result.
Regarding Applicant’s arguments to claims 41 and 42, as discussed in the above rejections, Korbler discloses a constant first power level (see, e.g., annotated Fig. 11D above showing a constant power level during the first period T1; and also Korbler Fig. 11A disclosing constant power levels).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714